Title: To George Washington from James McHenry, 30 September 1782
From: McHenry, James
To: Washington, George


                  
                     My Dear General.
                     Baltimore 30th Sepr 1782.
                  
                  I am now able to reply to your letter of the 12th instant.  I thought to have done it sooner, but I ventured to Annapolis upon a little piece of business before I had quite subdued the remains of a fever, where I had a relapse which confined me once more to my bed.  I am at present likely to enjoy better health.
                  You suppose the prospects of peace the order a little further back.  I fear this to be the case, and yet it should not.  In my opinion, if it is, the man who broke off the negociation is the greatest enemy which England has.  The defeat of De Grasse gave the British ministry a favorable moment for negociationg.  But I flatter myself that they have seen their error and have renewed the negociations, especially as they must perceive what is to be expected from the Dutch alliance and the redoubled marine preparations throughout France.
                  It is said Carleton has proposed to your Excellency an Amnesty.  So, my dear General, let me know from time to time the real state as things in this crisis of, doubts, fears, and expectations.  I have a letter from the Marquis but for intelligence he refers me to Head Quarters.
                  The Assembly meets in November.  I shall push as usual our Continental Concerns.  Adieu my dear General and be assured of my lasting friendship
                  
                     James McHenry
                  
                  
                     
                         Lynch is a poor devil.  If he can have an order for forage while in camp it will be a great relief to his pocket.  He has waited very patiently for this letter.  Do not fail to write me.
                  
                  
               